DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 2/3/2021, with respect to the rejections provided in the prior office action have been fully considered and are persuasive.  The prior rejections have been withdrawn. However, upon further consideration, new rejections are made under 35 U.S.C. 112(b) that were inadvertently omitted in the prior office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,  17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the electronic counter is remote from the housing.  Claim 1, from which claim 2 depends, recites that the electronic counter is connectable and disconnectable to 
Claim 17 recites the limitation "the driving mechanism" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the markings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-9, 11-20 are allowable over the prior art of record.  Note some claims remain rejected under 112(b) above, but correction of the issues should not affect the allowability of the claims.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could not be found and was not suggested by the prior art of record.  The subject matter not found is a portable ambulatory therapeutic fluid delivery device comprising a mechanically powered pumping mechanism that operates without the use of electrically-generated power, and an electronic counter which monitors the content of the reservoir delivered via the pumping mechanism, wherein the electronic counter is connectable and disconnect able to the housing to control manual actuation of the pumping mechanism, in combination with the features of the invention, substantially as claimed.  Also not found is a portable ambulatory therapeutic fluid delivery device comprising a mechanically powered pumping mechanism that operates without the use of electrically-generated power, an electronic counted which monitors the contents of the reservoir delivered via the pumping mechanism, an optical sensing using to detect that a pre-determined amount of therapeutic fluid was delivered, wherein the optical sensing unit includes a light source and a detector, and wherein the driving mechanism comprises a gear, and the light source and the detector are located on opposite sides of the gear, in combination with the features of the invention, substantially as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783